Title: From John Adams to Boston Patriot, 24 January 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, January 24, 1812.
				
				Mr. Hartley’s Propositions for the Definitive Treaty—June, 1783. 1. That lands belonging to persons of any descriptions, which have not actually been sold shall be restored to the old possessor, without price.
2. That an equal and free participation of the different carrying places, and the navigation of all the lakes and rivers of that country through which the water line of division passes between Canada and the United States, shall be enjoyed fully and uninterruptedly by both parties.
3. That in any such places within the boundaries assigned generally to the American States, as are adjoining to the water line of division, and which are not specifically under the dominion of any one state, all persons, at present resident, or having possessions or occupations as merchants or otherwise, may remain in peaceable enjoyment of all civil rights and in pursuit of their respective occupations.
4. That in any such places adjoining to the water line of division, as may be under the specific dominion of any particular state, all persons at present resident, or having possessions or occupations as merchants or otherwise, may remain in the peaceable enjoyment of all civil rights, and in pursuit of their occupations, until they shall receive notice of removal from the state to which any such place may appertain; and upon any such notice of removal, a term of three years shall be allowed for selling or withdrawing their valuable effects, and for settling their affairs.
5. That his Britannic Majesty’s forces not exceedingin number, may continue in the posts now occupied by them, contiguous to the water line, for the term of three years, for the purpose of securing the lives, property and peace of any persons settled in that country against the invasion or ravages of the neighboring Indian nations, who may be suspected of retaining resentments in consequence of the late war.6. That no tax or impost whatsoever shall be laid on any articles of commerce passing or re-passing through the country; but that the trade may be left entirely open for the benefit of all parties interested therein.Answers to Mr. Hartley’s six Propositions for the Definitive Treaty.1.     To the first. This matter has been already regulated in the 5th and 6th articles of the provisional treaty to the utmost extent of our powers. The rest must be left to the several states.
    2. All the lakes, rivers, and waters divided by the boundary line or lines between the United States and his Britannic majesty’s territories, shall be freely used and navigated by both parties during the whole extent of such divisions.—Regulations concerning roads, carrying places, and any land communications between said waters, whether within the line of the United States or that of his majesty, together with the navigation of all waters and rivers in America, belonging to either party, may be made in a negotiation of a treaty of commerce.
    3. That in all places belonging to the United States in the country adjoining to the water line of division, and which during the war were in his majesty’s possession, all persons at present resident, or having possessions or occupations, as merchants or otherwise, may remain in the peaceable enjoyment of all civil rights, and in pursuit of their occupations until they shall receive notice of removal from congress or the state to which any such place may appertain; and that upon any such notice of removal, a term of two years shall be allowed for selling or withdrawing their effects, and for settling their affairs.
    4. That his Britannic majesty’s forces, not exceedingin number, may continue in the posts now occupied by them, contiguous to the water line, until congress shall give them notice to evacuate the said posts; and garrisons of their own shall arrive at said posts, for the purpose of securing the lives, property and peace of any persons settled in that country, against the invasions or ravages of the neighboring Indian nations who may be suspected of retaining resentments in consequence of the late war.
    5. The consideration of this proposition may be left to the treaty of commerce.One would think that these answers were sufficiently complaisant and conciliatory to have satisfied the coalition cabinet; but although there is no doubt Mr. Hartley’s propositions were made by their order, he never could obtain their consent to insert them or any thing else in the definitive treaty, but preliminary articles.From the American Ministers to David Hartley, Esq.Passy, July 17, 1780.Sir—We have the honor to inform you that we have just received from congress their ratification in due form of the provisional articles of the 30th of November 1782, and we are ready to exchange ratifications with his Britannic majesty’s ministers, as soon as may be.

By the same articles it is stipulated, that his Britannic majesty shall, with all convenient speed, and without causing any destruction or carrying away any negroes or other property of the American inhabitants, withdraw all his armies, garrisons and fleets from the United States and from every port, place, and harbor within the same. But by intelligence lately received from America, and by the enclosed copies of letters and conferences between Gen. Washington and Sir Guy Carlton, it appears that a considerable number of negroes belonging to the citizens of the United States, have been carried off from New-York, contrary to the express stipulation contained in the said article. We have received from congress their instructions to represent this matter to you, and to request that speedy and effectual measures be taken to render that justice to the parties interested, which the true intent and meaning of the article in question plainly dictates.

We are also instructed to represent to you, that many of the British debtors in America, have in the course of the war, sustained such considerable and heavy losses by the operation of the British arms in that country that a great number of them have been rendered incapable of immediately satisfying those debts. We refer it to the justice and equity of Great Britain so far to amend the article on that subject as that no execution shall be issued on a judgment to be obtained in any such case but after the expiration of three years from the date of the definitive treaty of peace. Congress also think it reasonable that such part of the interest which may have accrued on such debts, during the war, shall not be payable; because all intercourse between the two countries had, during that period, become impracticable, as well as improper. It does not appear just that individuals in America should pay for delays in payment which were occasioned by the civil and military measures of Great Britain. In our opinion the interest of the creditors as well as the debtors, requires that some tenderness be shewn to the latter, and that they should be allowed a little time to acquire the means of discharging debts which in many instances exceed the whole amount of their property.

As it is necessary to ascertain an epocha for the restitutions and evacuations to be made, we propose that it be agreed that his Britannic majesty shall cause to be evacuated, the posts of New-York, Penobscot, and their dependencies, with all other posts and places in possession of his majesty’s arms, within the United States in the space of three months after the signature of the definitive treaty, or sooner if possible, excepting those posts contiguous to the water line mentioned in the fourth proposition; and those shall be evacuated when congress shall give the notice therein mentioned.

We do ourselves the honor of making these communications to you sir, that you may transmit them and the papers accompanying them, to your court, and inform us of their answer.—We have the honor to be, sir, your most obedient and most humble servants.Signed,     John Adams.B. Franklin.John Jay.The Commissioners to Mr. Livingston.July, 1783SIR,We had the honor of receiving by captain Barney, your two letters of the 25th of March and the 21st of April, with the papers referred to in them.

We are happy to find that the provisional articles have been approved and ratified by congress, and we regret that the manner in which that business was conducted does not coincide with your ideas of propriety. We are persuaded, however, that this is principally owing to your being necessarily unacquainted with a number of circumstances known to us who are on the spot, and which will be particularly explained to you hereafter, and we trust to your satisfaction, and that of the congress.

Your doubts, respecting the separate article, we think are capable of being removed, but as a full state of the reasons and circumstances which prompted that measure would be very prolix, we shall content ourselves with giving you the general outlines.Mr. Oswald was desirous to cover as much of the eastern shores of the Mississippi with British claims as possible; and for this purpose we were told a great deal about the ancient bounds of Canada and Louisiana, &c. &c. The British court, who had probably not yet adopted the idea of relinquishing the Floridas, seemed desirous of annexing as much territory to them as possible, even up to the mouth of the Ohio. Mr. Oswald adhered strongly to that object, as well to render the British countries there of sufficient extent to be, as he expressed it, worth keeping and protecting, as to afford a convenient retreat to the tories; for whom it would be difficult otherwise to provide. And among other arguments he finally urged his being willing to yield to our demands to the east, north and west, as a farther reason for our gratifying him, on the point in question. He also produced the commission of Gov. Johnson, extending the bounds of his government of West Florida up to the river Yassous, and contended for that extent as a matter of right upon various principles, which however we did not admit, the king not being authorized, in our opinion, to extend or contract the bounds of the colonies at pleasure.We were of opinion that the country in contest was of great value, both on account of its natural fertility and of its position. It being in oar opinion the interest of America to extend as far down towards the mouth of the Mississippi, as we possibly could. We also thought it advisable to impress Britain with a strong sense of the importance of the navigation of that river, to their future commerce on the interior waters from the mouth of the St. Lawrence to that of the Mississippi, and thereby render that court averse to any stipulations with Spain to relinquish it. These two objects militated against each other, because to inhance the value of the navigation, was also to inhance the value of the countries contiguous to it; and thereby disincline Britain to the dereliction of them. We thought therefore that the surest way to reconcile and obtain both objects would be by a composition beneficial to both parties. We therefore proposed that Britain should withdraw her pretensions to all the country above the Yassous, and we would cede all below it to her, in case she should have the Floridas at the end of the war; and at all events that she should have a right to navigate the river throughout its whole extent. This proposition was accepted and we agreed to insert the contingent part of it in a separate article, for the express purpose of keeping it secret for the present. That article ought not therefore to be considered as a mere matter of favor to Britain, but as the result of a bargain in which that article was a quid pro quo.

It was in our opinion, both necessary and justifiable, to keep this article secret. The negotiations between Spain, France and Britain were then in full vigour, and embarrassed by a variety of clashing demands. The publication of this article would have irritated Spain, and retarded, if not prevented her coming to an agreement with Britain.

Had we mentioned it to the French Minister, he must have not only informed Spain of it, but also been obliged to act a part respecting it, that would probably have been disagreeable to America; and he certainly has reason to rejoice, that our silence saved him that delicate and disagreeable task.This was an article in which France had not the smallest interest, nor is there any thing in her treaty with us, that restrains us from making what bargain we pleased with Britain, about those or any other lands, without rendering account of such transaction to her or any other power whatever. The same observation applies with still greater force to Spain; and neither justice nor honor forbid us to dispose as we pleased of our own lands without her knowledge or consent. Spain at that very time extended her pretensions and claims of dominion, not only over the tract in question, but over the vast region lying between the Floridas and Lake Superior; and this court was also at that very time soothing and nursing of those pretensions, by a proposed conciliatory line for splitting the difference. Suppose therefore we had offered this tract to Spain, in case she retained the Floridas; should we even have had thanks for it? Or would it have abated the chagrin, she experienced from being disappointed in her extravagant and improper designs on that whole country? We think not.We perfectly concur with you in sentiment, Sir, that “honesty is the best policy.” But until it be shewn that we have trespassed on the rights of any man or body of men, you must excuse our thinking that this remark, as applied to our proceedings, was unnecessary.Should any explanations either with France or Spain, become necessary on this subject; we hope and expect to meet with no embarrassment. We shall neither amuse them, nor perplex ourselves with flimsy excuses, but tell them plainly, that as it was not our duty to give them the information; we considered ourselves at liberty to withhold it; and we shall remind the French Minister, that he has more reason to be pleased than displeased with our silence. Since we have assumed a place in the political system of the world, let us move like a primary and not like a secondary planet.

We are persuaded, sir, that your remarks on these subjects resulted from real opinion, and were made with candor and sincerity. The best men will view objects of this kind in different lights, even when standing on the same ground, and it is not to be wondered at, that we who are on the spot, and have the whole transaction under our eyes, should see many parts of it, in a stronger point of light, than persons at a distance who can only view it through the dull medium of representation.It would give us great pain, if any thing we have written or shall now write respecting this court, should be construed to impeach the friendship of the king and nation for us. We also believe that the minister is so far our friend, and is disposed so far to do us good offices as may correspond with and be dictated by his system of policy for promoting the power, riches, and glory of France. God forbid that we should ever sacrifice our faith, our gratitude, or our honor to any consideration of convenience; and may he also forbid, that we should ever be unmindful of the dignity and independent spirit, which should always characterize a free and generous people.

We shall immediately propose an article to be inserted in the definitive treaty for postponing the payment of British debts, for the time limited by congress.

There are, no doubt, certain ambiguities in our articles, but it is not to be wondered at, when it is considered how exceedingly averse Britain was to expressions which explicitly wounded the tories; and how disinclined we were to use any that should amount to absolute stipulations in their favour.

The words for returning the property of “real British Subjects” were well understood and explained between us, not to mean or comprehended American refugees. Mr. Oswald and Mr. Fitzherbert know this to have been the case, and will readily confess and admit it. This mode of expression was preferred by them as a more delicate mode of excluding those refugees and of making a proper distinction between them, and the subjects of G. Britain, whose only particular interest in America consisted in holding lands or property there.

The sixth article, viz. where it declares that no future confiscations shall be made &c. ought to have fixed the time with greater accuracy. We think the most fair and true construction is, that it relates to the date of the cessation of hostilities. That is the time when peace in fact took place, in consequence of prior informal, though binding, contracts to terminate the war. We consider, the definitive treaties as only giving the dress of form to those contracts and not as constituting the obligation of them. Had the cessation of hostilities been the effect of truce, and consequently nothing more than a temporary suspension of war, another construction would have been the true one.

We are officially assured by Mr. Hartley, that positive orders for the evacuation of New-York, have been despatched, and that no avoidable delay will retard that event. Had we proposed to fix a time for it, the British commissioner would have contended that it should be a time posterior to the date of the definitive treaty, and that would have been probably more disadvantageous to us, than as that article now stands.We are surprised to hear that any doubts have arisen in America respecting the time when the cessation of hostilities took place there. It most certainly took place at the expiration of one month after the date of that declaration, in all parts of the world, whether land or sea, that lay north of the latitude of the Canaries.The ships afterwards taken from us, in the more northerly latitudes, ought to be reclaimed and given up. We shall apply to Mr. Hartley on this subject and also on that of the transportation of negroes from New-York, contrary to the words and intention of the provisional articles.

We have the honor to be, &c.The history of the foregoing letter should be here inserted.Mr. Jay and Mr. Adams, having consulted together on Mr. Livingston’s letter were fully agreed in the substance of the materials to be employed in the answer to it. The former requested the latter, to draw up the answer in form, which he declined, and insisted that the former should undertake it for several reasons. 1st. Because Mr Jay’s pen wanted mending much less and much seldomer than his. 2d. Because he had been honoured with so many of Mr. Livingston’s criticisms and strictures upon his conduct in Holland, that he was jealous of himself, that he might admit too much tartness into his composition, which might be attributed to personal feelings. 3d. As something was to be said, with some freedom of the French nation, court and minister, nothing that I could say, short of panegyrick, would probably escape remark in congress, and be imputed by some members, as well as by Mr. Livingston, to my disputes with the Comte de Vergennes, or rather his complaints to congress against me. 4th. As I had already suffered enough by the Comte’s misunderstanding with me, which was now apparently composed and forgotten, I was averse to taking upon myself more than my share of responsibility for any observations or expressions which, when reported to him from America, as they undoubtedly would be, should give him any unpleasant sensations. 5th. As it was of importance to us all, that we should all agree in our answer to Mr. Livingston; it was more probable that Dr. Franklin would agree to subscribe a draught of Mr. Jay, than his other colleague.Mr. Jay accordingly drew a letter, which I thought very proper, and it was given to Dr. Franklin, who returned it with the following paper.B. Franklin’s observations on Mr. Jay’s draft of a letter to Mr. Livingston; (which occasioned the following part of it to be left out.)Mr. Franklin submits it to the consideration of Mr. Jay, whether it may not be advisable to forbear, at present, the justification of ourselves respecting the signature of the preliminaries; because

that matter is at present quiet here.—No letter sent to the congress is ever kept secret .

And the justification contains some charges of unfavorable disposition in the ministers here towards us, that will give offence and will be denied.Our situation is still critical with respect to the two nations, and the most perfect good understanding should be maintained with this.The congress do not call upon us for an account of our conduct, or its justification. They have not by any resolution blamed us. What censure we have received is only the private opinion of Mr. Livingston.Mr. Laurens is not here, who is concerned with us.

Will it be attended with any inconvenience, if that part of the letter which relates to the signature be reserved to a future occasion. Thus far Dr. Franklin.Mr. Laurens who had long since gone to England, upon being informed by letter of the foregoing projects, sent us his sentiments in the following proposal of a form for the commencement of the letter to Mr. Livingston.Mr. Laurens’ Draught.Sir—By Captain Barney, of The Washington, we have received the honor of your several letters oftogether with the papers referred to.While we rejoice upon learning the provisional articles were so acceptable and satisfactory to congress, and to our fellow-citizens in general, as to entitle them to an immediate ratification, we cannot but regret that our manner of proceeding in that negotiation should have subjected us to an implied censure. Having already assigned reasons for our conduct, we shall not enlarge upon the present occasion. Should congress be pleased hereafter to question us, we trust we shall render such an account of our motives respecting all the articles, general and separate, as will acquit us in the judgment of our country, under which we must stand or fall.—Spain having acceded to the line drawn in articlefor dividing Floridas from the United States, there can be no doubt she will readily avail herself of the separate article, should congress think proper to make the tender.We perfectly concur with you, sir, in opinion, that “honesty is the best policy.” Had it appeared to us, that another were guided in their proceedings by this simple maxim, we should not have been driven into a measure as essential to the true interest of our country, as it was necessary for defeating a scheme, evidently calculated to militate against that interest. We have indeed hazarded our own tranquillity by departing from a rigid observance of an injunction, and though we confess ourselves amenable to congress we have the consolation of knowing that we have done nothing dishonest; nothing detrimental to the just rights of our ally, nor to those of any other nation; nothing inconsistent with that true policy, which we trust will bear the test of strict inquiry, even at the Courts of France and Spain. We do not mean by any thing we have written, to impeach the friendship of the king and nation towards the United States; but we may be allowed to suggest, that the minister at this court is so far our friend, and so far disposed to promote our happiness and interest as may correspond with his system of policy for extending the power, riches, and glory of France. God forbid we should ever sacrifice our faith, our honour and gratitude; at the same time it is our duty to support the dignity and independent spirit which should characterize a free and generous people, and since it has pleased God, in his providence, to place us in the political system of the world, we should modestly endeavor to move like a primary planet, not least, though last created.
Thus far Mr Laurens’ plan.
				
					John Adams.
				
				
			